Cook, J.,
concurring in part and dissenting in part. I agree with the majority that the forklift designated for removal and replacement of dies does not meet R.C. 5739.011(B)(4)’s definition of “thing transferred” and thus does not qualify for R.C. 5739.01(E)(9)’s exception to the use tax. Unlike the majority, however, I believe that the BTA’s decision regarding the welding helmets, glasses, and lenses was unreasonable and unlawful. This property fits R.C. 5739.011(C)(6)’s exception to R.C. 5739.011(B)(4), and that should be the end of the matter. The majority’s analogy between this property and the microscopes described in Ohio Adm.Code 5703-9-21, Example 17, is unpersuasive. Such microscopes, unlike the welding helmets, glasses, and lenses at issue here, are not “used for the protection and safety of workers.” R.C. 5739.011(C)(6). I would reverse the decision of the BTA.